                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 CR 21-28-GF-BMM

             Plaintiff,

    vs.                                   PRELIMINARY ORDER OF
                                          FORFEITURE
JOSHUA NATHAN STILLMAN,

             Defendant.



      THIS MATTER comes before the Court on the United States’ Motion for a

Preliminary Order of Forfeiture. Defendant Joshua Nathan Stillman appeared

before the Court on June 30, 2021, and entered a plea of guilty to Count 1 of the

Indictment. He also admitted the forfeiture allegation. Stillman’s plea provides a

factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C.

§ 2253(a).

      IT IS ORDERED:

      THAT Stillman’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 2253(a):

           Samsung Galaxy S10, model SM-973U cellular telephone seized on
            March 3, 2021




                                         1
      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 2253(a) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 8th day of July, 2021.




                                           2
